DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 29 in the reply filed on 6/14/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “said at least predetermined marking” in line 4, which should be “said at least one predetermined marking”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “batch of related precious stone” in line 5, which should be “batch of related precious stones”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 contains the word “being” in line 6, which should be “is”.  Appropriate correction is required.

Claims 1 and 29 are objected to because of the following informalities:  the claims contain the phrase “enabling to authenticate” in line 8 of claim 1 and line 9-10 of claim 29. The wording of this phrase is awkward and it should be reworded, e.g. “enabling authentication of”.  Appropriate correction is required.

Claims 2 and 3 are objected to because of the following informalities:  claims 2 and 3 contain the abbreviation “CVD” in line 2 of claim 2 and line 1 of claim 3. The abbreviation should be fully spelled out before being used in the claims, e.g. “chemical vapor deposition (CVD)”.  Appropriate correction is required.

Claims 3 and 29 are objected to because of the following informalities:  claims 3 and 29 contain the abbreviation “ALD” in line 2 of claim 3 and line 4 of claim 29. The abbreviation should be fully spelled out before being used in the claims, e.g. “atomic layer deposition (ALD)”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  claim 1 contains the phrase “to be used in authentication process” in line 6, which should be “to be used in an authentication process”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (U.S. Patent Application Publication 2003/0194052, hereafter ‘052).
	Claim 1: Price ‘052 teaches a method of marking a precious stone to enable verifying the precious stone (abstract, [0001], [0062]) comprising: 
	applying a material deposition process to the precious stone to create at least one coating comprising a predetermined taggant, which corresponds to the claimed marking, on a surface of the precious stone (abstract, [0008], [0070]), said taggant being unique for said precious stone (abstract) such that the precious stone marked with the taggant is characterized by a unique characteristic x-ray radiation response to primary x-ray radiation (abstract, [0008]), thereby enabling verification of the unique characteristic radiation response (abstract, Fig. 4a,  [0008], [0089]).


	Claim 9: Price ‘052 teaches that the method can further comprise recording said taggant in a database (abstract, [0085]), said recording comprising applying primary x-ray radiation to said taggant on the surface of the precious stone to induce emitted (secondary) radiation from said taggant on the surface of the precious stone in response to said primary x-ray radiation (abstract, Fig. 4a, [0089]), and detecting the emitted (secondary) radiation and storing data indicative of as a radiation response (abstract, Fig. 4a, [0089]) which is used in an authentication process to determine if the emitted (secondary) radiation matches the characteristic x-ray radiation response (abstract, [0008]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. ‘052 as applied to claim 1 above, and further in view of Maula et al. (U.S. Patent Application Publication 2013/0130044, hereafter ‘044).
	Claims 2 and 3: Price ‘052 teaches the limitations of claim 1, as discussed above. With respect to claim 2, Price ‘052 does not explicitly teach that the material deposition process comprises CVD. With respect to claim 3, Price ‘052 does not explicitly teach that the CVD comprises an ALD process.
	Maula ‘044 teaches a method of coating a precious stone (abstract). Maula ‘044 teaches that the material deposition can comprise atomic layer deposition (ALD) ([0036]). Maula ‘044 teaches that ALD allows for depositing uniform and conformal films over substrates of various shapes ([0036]). Both Maula ‘044 and Price ‘052 teach methods of coating a precious stone (‘052, abstract, [0001], [0062]; ‘044, abstract).


	Claim 4: Price ‘052 teaches that the coating comprising the taggant can be in the form of a film ([0028]), which is a structure with one or more layers.

	Claim 5: Price ‘052 teaches that the coating comprising the taggant can be in the form of a film, which is a structure comprising at least monolayer ([0028]).
	With respect to claim 5, the modified teachings of Price ‘052 do not explicitly teach that the film comprises at least 50 monolayers.
	However, the claimed method differs from the method taught by the modified teachings of Price ‘052 only in the number of layers, and it has been held that the duplication of parts is obvious in the absence of new or unexpected results. See MPEP 2144.04.VI.B.

	Claim 6: With respect to claim 6, the modified teachings of Price ‘052 do not explicitly teach that the layers comprise monolayers of platinum interspaced with monolayers of oxygen.
	Maula ‘044 teaches a method of coating a precious stone (abstract). Maula ‘044 teaches that the coating can comprise layers comprising platinum (abstract, [0020]) and layers comprising oxygen (abstract, [0080]). Maula ‘044 teaches that using these layers 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the layers comprising platinum and layers comprising oxygen taught by Maula ‘044 in the layer structure in the method taught by the modified teachings of Price ‘052 because using these layers on a precious stone allows for films which provide decoration on the precious stone and impart a special appearance on the surface, as taught by Maula ‘044.

	With respect to claim 6, the modified teachings of Price ‘052 do not explicitly teach that the platinum layers are interspaced with the oxygen layers. 
However, the claimed method differs from the method taught by the modified teachings of Price only in the arrangement of the platinum and oxygen layers, and it has been held that the rearrangement of parts is obvious in the absence of new or unexpected results. See MPEP 2144.04.VI.C.

Claim 7: The modified teachings of Price ‘052 teach that the layered structure comprises layers of platinum interspaced with layers of oxygen, as discussed above.
With respect to claim 7, the modified teachings of Price ‘052 do not explicitly teach that the film comprises 100 monolayers of platinum.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. ‘052 as applied to claim 1 above, and further in view of Benderly (U.S. Patent Application Publication 2004/0144761, hereafter ‘761).
Price ‘052 teaches the limitations of claim 1, as discussed above. Price ‘052 further teaches that the precious stone can be a precious stone for jewelry ([0062]).

With respect to claim 10, Price ‘052 does not explicitly teach that the precious stone is diamond.
Benderly ‘761 teaches a method of marking a precious stone for identification (abstract) comprising applying a material deposition process to the precious stone to create a coating (abstract), where the precious stone can be for jewelry ([0006], [0011]). Benderly ‘761 teaches that the precious stone can be diamond (abstract). Both Benderly ‘761 and Price ‘052 teach methods of marking a precious stone for identification (‘052, abstract, [0001], [0062]; ‘761, abstract) comprising applying a material deposition process to the precious stone to create a coating (‘052, abstract, [0008], [0070]; ‘761, abstract), where the precious stone can be for jewelry (‘052, [0062]; ‘761, [0006], [0011]).


.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. ‘052 in view of Benderly ‘761 and Maula et al. ‘044.
Price ‘052 teaches a method of marking a precious stone to enable verifying the precious stone (abstract, [0001], [0062]), where precious stones are a type of material that have an appearance and set of parameters including carat, clarity, color and cut, where the precious stone is uniquely identified and able to be verified (abstract, [0008]), the method comprising:
	applying a material deposition process to the precious stone to create at least one coating comprising a predetermined taggant, which corresponds to the claimed marking, on a surface of the precious stone (abstract, [0008], [0070]), said taggant being unique for said precious stone (abstract) such that the precious stone marked with the taggant is characterized by a unique characteristic x-ray radiation response to primary x-ray radiation (abstract, [0008]), thereby enabling verification of the unique characteristic radiation response (abstract, Fig. 4a,  [0008], [0089]),
	wherein the coating comprising the taggant can be in the form of a film covalently bonded to the surface of the precious stone ([0028]), where the coating is a coating on 
Price ‘052 further teaches that the precious stone can be a precious stone for jewelry ([0062]).

	With respect to claim 29, Price ‘052 does not explicitly teach that the precious stone is a diamond, that the material deposition process includes ALD, or that the film is a multi-layered structure.
Benderly ‘761 teaches a method of marking a precious stone for identification (abstract) comprising applying a material deposition process to the precious stone to create a coating (abstract), where the precious stone can be for jewelry ([0006], [0011]). Benderly ‘761 teaches that the precious stone can be diamond (abstract). Both Benderly ‘761 and Price ‘052 teach methods of marking a precious stone for identification (‘052, abstract, [0001], [0062]; ‘761, abstract) comprising applying a material deposition process to the precious stone to create a coating (‘052, abstract, [0008], [0070]; ‘761, abstract), where the precious stone can be for jewelry (‘052, [0062]; ‘761, [0006], [0011]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diamond taught by Benderly ‘761 as the precious stone used in the method taught by Price ‘052 because it would have been the selection of a known material based on its suitability for the intended purpose of being a precious stone for jewelry. See MPEP 2144.07.


Maula ‘044 teaches a method of coating a precious stone (abstract). Maula ‘044 teaches that the material deposition can comprise atomic layer deposition (ALD) ([0036]). Maula ‘044 teaches that ALD allows for depositing uniform and conformal films over substrates of various shapes ([0036]). Both Maula ‘044 and Price ‘052 teach methods of coating a precious stone (‘052, abstract, [0001], [0062]; ‘044, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ALD taught by Maula ‘044 as the material deposition process in the method taught by the modified teachings of Price ‘052 because ALD allows for depositing uniform and conformal films over substrates of various shapes, as taught by Maula ‘044.

With respect to claim 29, the modified teachings of Price ‘052 do not explicitly teach that the film is a multi-layered structure.
However, the claimed method differs from the method taught by the modified teachings of Price ‘052 only in the number of layers, and it has been held that the duplication of parts is obvious in the absence of new or unexpected results. See MPEP 2144.04.VI.B.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAMIM AHMED/           Primary Examiner, Art Unit 1713